COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                      NO. 02-13-00047-CV


BBVA Compass Investment                   §    From the 236th District Court
Solutions, Inc., Doris G. Silva, Karen
L. McRoberts, Mario Ramos, and            §    of Tarrant County (236-260857-12)
David S. Neel, Jr.
                                          §    February 12, 2015
v.
                                          §    Opinion by Justice Gardner

Edward Brooks and Geneva Brooks           §

                                         JUDGMENT

      This court has considered the record on appeal in this case and holds that there was

error in the trial court’s “Order Denying Defendants’ Motion to Stay Proceedings and Compel

Arbitration.”   It is ordered that said order of the trial court is reversed and the case is

remanded to the trial court for further proceedings consistent with this opinion.

      It is further ordered that Appellees Edward Brooks and Geneva Brooks shall pay all of

the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Anne Gardner________________
                                        Justice Anne Gardner